PER CURIAM.
The lower court’s Order of Dismissal With Prejudice is reversed upon a holding that the causes of action alleged in the plaintiffs’ second amended complaint are sufficiently pleaded so as not to be subject to dismissal; that the plaintiffs have sufficiently alleged their standing to bring such action; that the false representations allegedly made by the defendants are not, as a matter of law, nonactionable statements of opinion; and that there is no reason inhering in the alleged transaction between the parties which would legally preclude the action from proceeding.
Reversed and remanded.